[Cite as State ex rel. Byers v. Carr, 2016-Ohio-241.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                       LUCAS COUNTY


State of Ohio, ex rel. Judge of the                     Court of Appeals No. L-15-1258
Maumee Municipal Court: Gary L. Byers
and Maumee Municipal Court Clerk of
Court: Sharon Thomasson

        Relators

v.

Mayor of the City of Maumee,
Richard H. Carr and Members of the
Council of the City of Maumee, et al.                   DECISION AND JUDGMENT

        Respondents                                     Decided: January 22, 2016

                                                    *****

        Steven P. Collier and Tammy G. Lavalette, for relators.

        Beth A. Tischler, City of Maumee Law Director, for respondents.

                                                    *****

        JENSEN, P.J.

        {¶ 1} This is an original action filed by the Judge of the Maumee Municipal Court,

Gary L. Byers, and Maumee Municipal Court Clerk of Courts, Shannon Thomasson,

(“relators”). Relators seek a writ of mandamus requiring the Mayor of the City of
Maumee, Richard H. Carr, the President of the Maumee City Council, Brent Buehrer, and

Maumee City Council Members, Jenny Barlos, John Boellner, Dan Hazard, Tim Pauken,

Julie Rubini, and Thomas Wagener, Jr. (“respondents”), to appropriate additional funding

to allow the municipal court to maintain its current level of staffing.

       {¶ 2} The case is now before us on cross-motions for summary judgment filed on

November 25, 2015. Each party filed a response brief on December 10, 2015. For the

reasons that follow, we grant relators’ motion for summary judgment, and we deny

respondents’ motion.

                                      I. Background

       {¶ 3} The city of Maumee is the host community for the Maumee Municipal

Court. “The Maumee municipal court has jurisdiction within the municipal corporations

of Waterville and Whitehouse, within Waterville and Providence townships, and within

those portions of Springfield, Monclova, and Swanton townships lying south of the

northerly boundary line of the Ohio turnpike, in Lucas county.” R.C. 1901.02. The city

of Maumee provides the bulk of the court’s funding.

       {¶ 4} The court provides 24-hour, seven-day-a-week clerk service. It employs

nine full-time deputy clerks of court, including a chief deputy clerk of court, who was

hired effective November 16, 2015, and four part-time deputy clerks of court. Two of the

full-time deputy clerks work weekday evenings and overnight shifts. The four part-time

deputy clerks work the weekend shifts. The after-hours services are performed at the

police station.




2.
       {¶ 5} In 2013, the cost of the court’s personnel services was $1,400,045.28. That

year, 695 civil cases, 995 criminal cases, and 8,350 traffic cases were filed in the

Maumee Municipal Court. The court took in criminal account receipts of $1,450,984.05.

All of those receipts were disbursed to government entities, with Maumee receiving

$846,365.09.

       {¶ 6} In correspondence dated November 13, 2013, Mayor Carr suggested to

Judge Byers that expenses for 2014 be reduced by eliminating one security position and

eliminating the after-hours deputy clerk service, instead transferring the after-hours

deputy clerks’ responsibility for processing warrants to police dispatchers. He also asked

that no new employees be hired in 2014. Judge Byers responded to Mayor Carr that it

would create a conflict of interest for police dispatchers to process warrants.

       {¶ 7} In 2014, the city budgeted only $1,099,940 for court personnel services—a

reduction of $300,105.28 and 21.4 percent below 2013 levels. The court ran low on

funding for personnel services by September of 2014, and city council appropriated

additional funding. The ultimate cost for municipal court personnel services in 2014 was

$1,341,404.35. That year, 696 civil cases, 1,083 criminal cases, and 7,999 traffic cases

were filed in the Maumee Municipal Court. The court took in criminal account receipts

of $1,473,888.55. Again, all of those receipts were disbursed to government entities,

with Maumee receiving $873,027.97.

       {¶ 8} For budget year 2015, the municipal court requested funding of

$1,631,005.80, $1,398,435.80 of which was earmarked for personnel services. This




3.
increase was requested because of an anticipated retirement pay-out and a raise that

resulted from the city’s collective bargaining agreement. The city, however, appropriated

only $1,301,150.00, earmarking only $1,090,140.00 for personnel services. The amount

appropriated for 2015 personnel services was $308,294.82 less than the court requested,

and $251,264.35 less than actual 2014 funding.

       {¶ 9} On August 11, 2015, the city, which manages certain bookkeeping functions

for the municipal court, notified city council that by August 31, 2015, the 2015 court

personnel services funding would be exhausted and additional appropriations would need

to be approved. The city requested an additional $112,000 to cover payroll for two

additional pay periods. On August 18, 2015, city council declined to extend additional

funding. Mayor Carr notified Judge Byers on August 19, 2015, that personnel funding

for the court would cease as of August 23, 2015. Judge Byers responded by issuing an

administrative order on August 21, 2015, requiring the city to appropriate the court’s total

2015 budget request of $1,631,005.80.

       {¶ 10} On August 25, 2015, city council met to discuss the court personnel

funding situation. Mayor Carr recommended that the city comply with the funding order

except as to payroll expenses attributable to the after-hours clerk services for the

remainder of the year. That amount was estimated at $53,144.00. City council voted to

accept Mayor Carr’s recommendation and it appropriated an additional $276,111.80 for

court operations. This meant that the city funded the court in the total amount of

$1,577,861,80—again, $53,144.00 less than the amount specified in the funding order.




4.
       {¶ 11} Relators filed a petition for writ of mandamus in this court on

September 29, 2015, asking that we direct respondents to provide the municipal court

with a total of $1,631,005.80 in operating funds for 2015. We issued an alternative writ

on October 8, 2015, ordering relators to either do the act requested in the relators’

petition or to file an answer within 28 days. Respondents answered on November 4,

2015. We issued a scheduling order setting a summary judgment deadline of

November 25, 2015. The parties filed cross-motions for summary judgment on that date

and they filed response briefs opposing each other’s motions on December 10, 2015. The

motions are now decisional.

       {¶ 12} The parties agree that the city has a duty to appropriate the court’s

reasonable and necessary funding requests, however, respondents point out that the

court’s ability to compel funding is not unfettered. The dispute in this case centers

around (1) whether relators’ requests were reasonable and necessary, and (2) whether

respondents appropriated proper funding for budget year 2015.

                                    II. Legal Standard

       {¶ 13} A motion for summary judgment may be granted only when it is

demonstrated:

       (1) that there is no genuine issue as to any material fact; (2) that the moving

       party is entitled to judgment as a matter of law; and (3) that reasonable

       minds can come to but one conclusion, and that conclusion is adverse to the

       party against whom the motion for summary judgment is made, who is




5.
       entitled to have the evidence construed most strongly in his favor. Harless

       v. Willis Day Warehousing Co., 54 Ohio St. 2d 64, 67, 375 N.E.2d 46

       (1978), Civ.R. 56(C).

       {¶ 14} When seeking summary judgment, a party must specifically delineate the

basis upon which the motion is brought, Mitseff v. Wheeler, 38 Ohio St. 3d 112, 526
N.E.2d 798 (1988), syllabus, and identify those portions of the record that demonstrate

the absence of a genuine issue of material fact. Dresher v. Burt, 75 Ohio St. 3d 280, 293,

662 N.E.2d 264 (1996). When a properly supported motion for summary judgment is

made, an adverse party may not rest on mere allegations or denials in the pleadings, but

must respond with specific facts, supported by affidavit or as otherwise provided in

Civ.R. 56, showing that there is a genuine issue of material fact. Civ.R. 56(E); Riley v.

Montgomery, 11 Ohio St. 3d 75, 79, 463 N.E.2d 1246 (1984). A “material” fact is one

which would affect the outcome of the suit under the applicable substantive law. Russell

v. Interim Personnel, Inc., 135 Ohio App. 3d 301, 304, 733 N.E.2d 1186 (6th Dist.1999);

Needham v. Provident Bank, 110 Ohio App. 3d 817, 826, 675 N.E.2d 514 (8th Dist.1996),

citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d
201 (1986).

                   III. Standard for Obtaining Relief in Mandamus

       {¶ 15} “Mandamus lies when the relator demonstrates a clear legal right to the

relief prayed for, the respondent has a clear legal duty to perform the act requested, and

the relator has no plain and adequate remedy at law.” State ex rel. Donaldson v. Alfred,




6.
66 Ohio St. 3d 327, 329, 612 N.E.2d 717, 719 (1993), quoting State ex rel. Westchester

Estates, Inc. v. Bacon, 61 Ohio St. 2d 42, 399 N.E.2d 81 (1980), paragraph one of the

syllabus.

       {¶ 16} The “function of mandamus is to compel the performance of a present

existing duty as to which there is a default. It is not granted to take effect prospectively,

and it contemplates the performance of an act which is incumbent on the respondent

when the application for a writ is made.” State ex rel. Judges of Toledo Mun. Court v.

Mayor of Toledo, 179 Ohio App. 3d 270, 2008-Ohio-5914, 901 N.E.2d 321, ¶ 9 (6th

Dist.), quoting State ex rel. Willis v. Sheboy, 6 Ohio St. 3d 167, 451 N.E.2d 1200 (1983),

paragraph two of the syllabus. Proof of entitlement to a writ of mandamus must be

established by clear and convincing evidence. State ex rel. Williams v. Trim, --N.E.3d --,

2015-Ohio-3372, ¶ 16.

       {¶ 17} It is well-settled that mandamus is a proper method of enforcing a court’s

funding order. State ex rel. Maloney v. Sherlock, 100 Ohio St. 3d 77, 2003-Ohio-5058,

796 N.E.2d 897, ¶ 24.

                                  IV. Law and Analysis

       {¶ 18} R.C. 1901.31(H) provides that “[d]eputy clerks of a municipal court * * *

may be appointed by the clerk and shall receive the compensation * * * that the clerk

may prescribe * * *.” Moreover, it is within the inherent power of the courts “to

effectuate the orderly and efficient administration of justice without monetary or

procedural limitations by the legislature.” State ex rel. Durkin v. City Council of




7.
Youngstown, 9 Ohio St. 3d 132, 135, 459 N.E.2d 213 (1984), citing State ex rel. Johnston,

v. Taulbee, 66 Ohio St. 2d 417, 420-422, 423 N.E.2d 80 (1981). To that end, a court has

the sole discretion to determine necessary administrative expenses and may order the

funding necessary to fulfill its purposes. State ex rel. Donaldson v. Alfred, 66 Ohio St. 3d

at 329, 612 N.E.2d 717. If reasonable, its funding requests may not be refused. Id.

Those requests enjoy a presumption of reasonableness. Id. “A funding authority refusing

to obey a funding order bears the burden to demonstrate that the order constitutes an

abuse of discretion and is unreasonable.” Id.

       {¶ 19} Again, both parties agree with these general legal principles. They disagree

as to (1) whether the court’s funding order was unreasonable and an abuse of discretion,

and (2) whether respondents, in fact, appropriated adequate funding for relators to pay the

expenses necessary to operate the court.

       {¶ 20} In their motion, relators claim that their request for compensation of deputy

court clerks was reasonable and necessary. They contend that the after-hours deputy

clerks offer a valuable service in processing warrants beyond normal business hours, and

they also perform the services provided by the daytime clerks. They insist that

elimination of these services would cause an excessive burden on the already

understaffed clerk’s office. They reject respondents’ suggestions for alternative methods

of processing warrants after hours. Relators also maintain that as compared to their peer

courts, their budget requests are objectively reasonable and respondents cannot meet their

burden of establishing otherwise. They refute respondents’ claim that they should be




8.
required to utilize funds other than those earmarked for personnel services to compensate

the deputy clerks.

          {¶ 21} Respondents allege in their motion that they appropriated adequate

funding. They contend that a number of expenses anticipated during the 2015 budget

process never materialized, thus leaving relators with more than adequate funds to

compensate its deputy clerks. They complain that the court authorized unbudgeted raises

and filled a position that had been vacant since 2007 at a salary far exceeding the range

set forth in the court’s own personnel rules. Respondents also address the after-hours

services, arguing (1) the number of after-hours warrants processed since January 1, 2012,

do not justify relators’ staffing of the program; (2) Maumee Municipal Court is the only

court in the region with a deputy clerk on duty at all times; and (3) after-hours warrants

could be processed by police dispatchers or by an on-call clerk. Respondents report that

the court’s caseload has declined approximately 45 percent over the last 25 years, yet

staffing levels have remained the same. And they claim that the city’s general fund

balance continues to decline and a further reduction in income tax revenue is expected,

thus there would be hardship to the city in continuing to fund the court’s current staffing

levels.

          {¶ 22} We first address the adequacy of respondents’ funding of the court. We

then turn to whether respondents met their burden of establishing that Judge Byers

abused his discretion in issuing the funding order.




9.
                 A. Did Respondents Appropriate Sufficient Funds?

       {¶ 23} Respondents insist that it appropriated sufficient funds for the operation of

the court. For the 2015 budget year, relators originally requested funding of

$1,631,005.80, designating $1,398,435.80 for personnel services. The city appropriated

only $1,301,150.00, with $1,090,140.00 designated for personnel services. In its

August 21, 2015 order, the court ordered respondents to appropriate the full amount of its

original 2015 budget request. Respondents ultimately appropriated $53,144.00 less than

what was ordered, subtracting amounts they estimated to be attributable to the expenses

of operating the after-hours services for the remainder of the year.

       {¶ 24} Respondents complain that the court’s funding order does not allow them

to evaluate whether the amounts requested are for reasonable and necessary expenses that

they are obligated to fund. They also challenge the funding order insofar as it makes no

adjustments to the court’s original budget request based on year-to-date spending and the

court’s anticipated actual year-end needs. For instance, respondents point out that a

variety of expenditures anticipated by relators in their 2015 budget request were avoided.

Those allegedly include $23,000 for a retirement payout that never occurred; $30,000 for

public defender services that were not expended; and $10,635 for a NORIS agreement

that was paid for with special funds. These never-realized expenses total $63,635—more

than enough to compensate the after-hours deputy clerks. Thus, respondents argue,

relators have been appropriated sufficient funds.




10.
       {¶ 25} Similarly, respondents contend that the court had sufficient funds for

payroll periods 25 and 26 due to the reallocation of unencumbered funds from other

object classes. They point out that while the Maumee Municipal Court uses none of its

special project or special funds for personnel expenses, peer courts that responded to

requests for information indicated that they fund varying percentages of those expenses

using special projects or special funds. For example, Fairfield Municipal Court uses

73 percent municipal general funds, 18 percent probation funds, and 4 percent special

projects to fund personnel expenses; Shaker Heights uses special project funds to cover

1.3 percent of its personnel expenses; and Euclid uses special project funds to fund

12 percent of its personnel expenses.

       {¶ 26} Relators counter that they should not have to raid other funds or

compromise other programs to compensate the deputy clerks. They do not specifically

deny respondents’ assertion that after reallocating unencumbered funds, relators’ payroll

demands were met—even those related to after-hours deputy clerk services—however,

they argue that balances change frequently and that any funds appropriated from the

city’s general fund not used by the municipal court are remitted to the city.

       {¶ 27} In State ex rel. Hague v. Ashtabula Cty. Bd. of Commrs., 123 Ohio St. 3d
489, 2009-Ohio-6140, 918 N.E.2d 151, ¶ 34 (2009), the Ohio Supreme Court held that its

“precedent requires evaluation of the propriety of the court’s funding request as of the

time the judge makes it.” The court in Hague, therefore, refused to consider savings from

reduced court operations that occurred after the funding order was issued. We conclude,




11.
therefore, that mandamus will not be denied to relators based on the fact that unrealized

expenses resulted in funding sufficient to pay for after-hours clerk services and because

they ultimately were able to make payroll for the entire year.

       {¶ 28} The parties also debate whether funds appropriated later in the year to

cover greater-than-anticipated health care expenses can fairly be considered in calculating

the deficiency of the amount appropriated by respondents. Respondents claim that if

those amounts are considered, the gap between the court’s funding order and the amount

appropriated totals only $8,324. We conclude that those amounts arose after the funding

order was issued, they were appropriated for purposes of funding an item unanticipated at

the time of 2015 budgeting, and cannot properly be considered.

             B. Did Respondents Meet Their Burden of Establishing that
              the Amount Demanded by the Court in its Funding Order
                       was Unreasonable and Unnecessary?

       {¶ 29} Respondents insist that after-hours clerk services, including 24/7 warrant

processing, are unreasonable and unnecessary and are not utilized by peer courts or

neighboring courts. They maintain that the limited number of incidents requiring after-

hours attention does not justify the expense. They also claim to have suggested

alternative, more cost-effective methods of providing 24-hour warrant service, such as

use of an on-call clerk, the method used in Perrysburg Municipal Court, or performance

of those duties by police dispatchers, as is done in Sylvania, Oregon, and Bowling Green

Municipal Courts.




12.
       {¶ 30} Respondents also cite to a significant decline in cases, improved court

technology, and the methods by which peer courts manage the same functions as

evidence that a reduction in staff could be accomplished without impacting court

operations. In support of their claim that after-hours services are not reasonable or

necessary, they submitted the affidavit of the support lieutenant for the city of Maumee,

Division of Police. He reported that for the period of January 1, 2012, to October 5,

2015, there were 195 warrants issued after-hours for domestic violence incidents

(equating to an average of less than five cases per month); 294 warrants issued after-

hours for OVI (less than seven cases per month); and one warrant issued for vehicular

homicide.

       {¶ 31} Fairfield, Euclid, and Shaker Heights Municipal Courts responded to peer

court questionnaires prepared at the request of the city and the court with the assistance

of the Supreme Court Case Management Section. It was ascertained from those

questionnaires that Shaker Heights Municipal Court employs 11 full-time deputy clerks

of court with a base salary of $451,660; Euclid employs 11 full-time and two part-time

deputy clerks of court with a base salary of $385,461; and Fairfield employs 12 full-time

deputy clerks of court with salaries totaling $837,163 (which appears to include benefits).

Maumee employs nine full-time and four part-time clerks of court with a base salary of

$475,508. For 2014, 9,778 cases were filed in Maumee Municipal Court; 7,718 in

Fairfield, 11,445 in Euclid; and 10,673 in Shaker Heights.




13.
       {¶ 32} None of the three peer courts that responded to questionnaires offers 24-

hour warrant service. Based on the lack of 24-hour warrant service in the peer courts, the

methods for processing after-hours warrants employed in other suburban courts in the

Toledo area, and the small number of cases in which 24/7 warrant processing has been

used since January of 2012, respondents contend that relators’ request for funding of the

after-hours clerk service is unreasonable and unnecessary.

       {¶ 33} In addition to the after-hours services, respondents complain that the court,

immediately after submitting its budget, approved a raise to the Interim Supervision

Administrator of more than $4.00 per hour, a 19.6 percent increase. They question

whether the court had authority to set this employee’s salary. They also complain that the

court hired a chief deputy clerk—a position that had been vacant since 2007—at a salary

of $80,000, even though the court personnel rules provide for a salary between $51,561

and $65,601. They acknowledge that the city is not in fiscal emergency status, but they

represent that it has experienced a decrease in its fund balance and anticipate reduced

income tax revenue.

       {¶ 34} Respondents have a high standard to overcome in challenging the court’s

funding order. They bear the burden of establishing that the court’s order constitutes an

abuse of discretion and is unreasonable. Durkin, 9 Ohio St. 3d at 134, 459 N.E.2d 213.

“The term ‘abuse of discretion’ connotes more than an error of law or judgment; it

implies that the court’s attitude is unreasonable, arbitrary or unconscionable.” (Citations

omitted.) Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).




14.
       {¶ 35} While initially we may join in respondents’ healthy skepticism about the

need for after-hours clerk services based on the practices of other courts, the infrequency

with which after-hours warrant processing is requested, and the court’s declining

caseload, relators submitted the affidavit of Thomasson, the clerk of court, who maintains

that when no warrant requests are pending, the after-hours deputy clerks process court

filings and complete much the same functions as their daytime counterparts. She alleges

that if the after-hours services were eliminated, the clerk’s office would be unable to

complete its work in a timely and proper fashion unless additional staffing equivalent to

the after-hours clerks was provided during regular court hours, either through additional

hiring, increased overtime, or a combination of both.

       {¶ 36} Respondents dispute that the after-hours deputy clerks perform solely

deputy clerk functions, and claim that the after-hours staff aids the police by handling

various police functions such as vehicle tow releases, finger-printing, general walk-in

inquiries, and other clerical tasks for the police. Respondents cite this as further evidence

that the after-hours staff is not solely performing deputy clerk functions, and is, therefore,

not critical to the court’s operation. However, respondents fail to provide this court with

summary judgment-quality evidence of this contention. They cite only to a

November 26, 2013 letter from Judge Byers, recognizing that the deputy clerks provide

“clerical functions” that assist the police and save money for the city. They provide no

Civ.R. 56 evidence (1) indicating to what extent the after-hours clerks provide such

“clerical” services for the police division, or (2) disputing the clerk of court’s contention




15.
that the services of two full-time and four part-time deputy clerks would be needed

during day-time hours if the after-hours services were terminated.

       {¶ 37} Without evidence that we can properly consider that may refute the clerk of

court’s representations that the same number of deputy clerks would be needed for the

day shift if the after-hours services were eliminated, this appears to boil down to a mere

scheduling issue within relators’ discretion. If the after-hours clerks are performing the

same tasks as their daytime counterparts, but also offer the added benefit of being

available for after-hours warrant processing, it appears to us that the expenses related to

the after-hours services cannot be said to be either unreasonable or unnecessary.

       {¶ 38} As to the salaries of the interim supervisor and the chief deputy clerk,

relators explain that the chief deputy clerk was recently hired and is expected to assume

the clerk of court position in early 2016. Relators desired that there be some overlap for

ease of transition, and they contend that this hiring has a negligible impact on the 2015

budget. As to the court’s decision to increase the salary of the interim supervisor, relators

explain that this employee, who works part-time, was given a $4.55 per hour raise

because she was promoted from a non-supervisory to a supervisory role. They claim that

had she not been promoted, the court would have sought to hire a full-time employee to

fill the vacancy.

       {¶ 39} Respondents submitted no evidence to support their suggestion that the

court was without authority to issue an increase in the compensation of the Interim

Supervision Administrator, and they cite nothing to convince us that relators acted




16.
unreasonably in the decision to pay the chief deputy clerk a salary outside of the court’s

own rules in anticipation of his imminent role as clerk of court.

       {¶ 40} Finally, we agree with respondents that the financial condition of the

funding authority is a factor to be considered in determining the reasonableness of the

court’s funding order. Durkin, 9 Ohio St. 3d at 134, 459 N.E.2d 213. But “government

hardship is insufficient by itself to establish an abuse of discretion in determining the

required amount of court funding.” (Internal quotations omitted.) Hague, 123 Ohio

St.3d 489, 2009-Ohio-6140, 918 N.E.2d 151 at ¶ 31. And in this case, the city has not

demonstrated that it is in the midst of a fiscal crisis.

       {¶ 41} Given the standard required of respondents, we find that they have failed to

establish that the court’s funding order was unreasonable and unnecessary or an abuse of

discretion. We, therefore, grant relators’ motion for summary judgment and issue the

requested writ of mandamus, thus requiring respondents to appropriate funds totaling

$53,144—the amount previously withheld after the court issued its August 21, 2015

funding order. We deny respondents’ motion for summary judgment.

                                        V. Conclusion

       {¶ 42} For the foregoing reason, we grant relators’ motion for summary judgment

and we deny respondents’ motion for summary judgment. Relators’ petition for writ of

mandamus is granted. Costs are assessed to respondents.




17.
       {¶ 43} To the clerk: Manner of service.

       {¶ 44} The sheriff of Lucas County shall immediately serve upon the respondents

by personal service, a copy of this writ pursuant to R.C. 2731.08.

       {¶ 45} The clerk is directed to immediately serve upon all other parties a copy of

this writ in a manner prescribed by Civ.R. 5(B).

       {¶ 46} It is so ordered.



                                                                         Petition granted.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




18.